Case 1:19-mc-00166-RA-SDA Document 73-2 Filed 09/09/20 Page 1 of 6




              Exhibit B
               Case 1:19-mc-00166-RA-SDA Document 73-2 Filed 09/09/20 Page 2 of 6




From:                             Han, Suhana S.
Sent:                             Tuesday, August 13, 2019 1:33 PM
To:                               Joshua K. Bromberg
Cc:                               Arumugam, Myla G.; Miles, Christopher R.; Graham, Christopher A.; David Parker; Marc
                                  Rosen
Subject:                          RE: [EXTERNAL] RE: In re: Porsche 1782 - Protective Order and Definition of "Relevant
                                  Securities"
Attachments:                      2019-08-13 S&C Proposed Search Terms for Requests 6 and 7.docx


And the attached contains our proposed search terms for Request Nos. 6 and 7. With respect to Request Nos. 1-5, as
you know, they ask for “documents sufficient to show” or account statements, so we will not propose any search terms.
Although we have no information about how Elliott maintains its records, we would expect certain relevant information
would be found in Elliott’s central recordkeeping systems and/or with custodians other than the three investment
professionals you had identified as having primary responsibility for PSE and Volkswagen AG transactions. We are
available to discuss scope and a reasonable process for searching for responsive documents.

Thanks, Suhana

From: Han, Suhana S.
Sent: Tuesday, August 13, 2019 1:22 PM
To: 'Joshua K. Bromberg'
Cc: Arumugam, Myla G. ; Miles, Christopher R. ; Graham, Christopher A. ; David Parker ; Marc Rosen
Subject: RE: [EXTERNAL] RE: In re: Porsche 1782 - Protective Order and Definition of "Relevant Securities"

Please find attached draft protective order, which reflects S&C’s comments. Can we schedule call for end of day
tomorrow or Thursday morning? Thanks.

From: Joshua K. Bromberg <JBromberg@kkwc.com>
Sent: Monday, August 12, 2019 2:04 PM
To: Han, Suhana S. <HanS@sullcrom.com>
Cc: Arumugam, Myla G. <arumugamm@sullcrom.com>; Miles, Christopher R. <MilesC@sullcrom.com>; Graham,
Christopher A. <grahamch@sullcrom.com>; David Parker <dparker@kkwc.com>; Marc Rosen <mrosen@kkwc.com>
Subject: Re: [EXTERNAL] RE: In re: Porsche 1782 - Protective Order and Definition of "Relevant Securities"

Hi Suhana,

We are on the line but it doesn’t appear that anyone from your team is on. Are we still having a 2pm call?

Joshua K. Bromberg
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, New York, NY 10176
D: (212) 880-9895 | F: (212) 986-8866
jbromberg@kkwc.com
www.kkwc.com [kkwc.com]

Sent from my iPhone


                                                            1
            Case 1:19-mc-00166-RA-SDA Document 73-2 Filed 09/09/20 Page 3 of 6


On Aug 9, 2019, at 6:30 PM, Han, Suhana S. <HanS@sullcrom.com> wrote:

      Thanks, have a great weekend.



      From: Joshua K. Bromberg <JBromberg@kkwc.com>
      Date: Friday, Aug 09, 2019, 6:05 PM
      To: Han, Suhana S. <HanS@sullcrom.com>
      Cc: Arumugam, Myla G. <arumugamm@sullcrom.com>, Miles, Christopher R. <MilesC@sullcrom.com>,
      Graham, Christopher A. <grahamch@sullcrom.com>, David Parker <dparker@kkwc.com>, Marc Rosen
      <mrosen@kkwc.com>
      Subject: RE: [EXTERNAL] RE: In re: Porsche 1782 - Protective Order and Definition of "Relevant
      Securities"

      Suhana,

      Attached are a revised protective order and accompanying redline comparison of this draft to
      yours of August 2. Also attached is a revised definition of “Relevant Securities.”

      Elliott does not agree to the terms of the protective order or the definition of “Relevant
      Securities” and intends to object to them. While preserving all Elliott’s objections, and without
      prejudice to (i) the Rule 72 objections currently pending before Judge Abrams; and (ii) the rights
      of Elliott, the Greenwich Plaintiffs and their affiliates to object to submission and use of any
      discovery materials in Germany, we have endeavored to craft a protective order and definition of
      “Relevant Securities” that are consistent with Magistrate Judge Aaron’s rulings. We look
      forward to discussing these materials with you on Monday’s call.

      We also expect to be in a position to discuss the custodians issue with you on Monday.

      Regards,
      JKB


                        JOSHUA K. BROMBERG
                        Kleinberg, Kaplan, Wolff & Cohen, P.C.
        KLEINBERG       551 Fifth Avenue, New York, NY 10176
                        D: (212) 880-9895 | F: (212) 986-8866
           KAPLAN       jbromberg@kkwc.com
                        www.kkwc.com   [kkwc.com]


      From: Joshua K. Bromberg
      Sent: Friday, August 09, 2019 11:22 AM
      To: Han, Suhana S.
      Cc: Marc Rosen; Arumugam, Myla G.; Miles, Christopher R.; Graham, Christopher A.; David Parker
      Subject: Re: [EXTERNAL] RE: In re: Porsche 1782 - 4pm Conference

      2 pm Monday works for us, thanks.

      Joshua K. Bromberg
      Kleinberg, Kaplan, Wolff & Cohen, P.C.
                                                             2
     Case 1:19-mc-00166-RA-SDA Document 73-2 Filed 09/09/20 Page 4 of 6

551 Fifth Avenue, New York, NY 10176
D: (212) 880-9895 | F: (212) 986-8866
jbromberg@kkwc.com
www.kkwc.com [kkwc.com]

On Aug 9, 2019, at 10:29 AM, Han, Suhana S. <HanS@sullcrom.com> wrote:

      Okay, we can reschedule for Monday. How about 2pm? In addition to protective
      order, we'd like to discuss scope of discovery, including definition of Relevant
      Securities and proposed custodians. Thanks.


       From: Joshua K. Bromberg
       Sent: Friday, August 9, 2019 9:46 AM
       To: Han, Suhana S.
       Cc: Marc Rosen; Arumugam, Myla G.; Miles, Christopher R.; Graham, Christopher A.; David Parker
       Subject: [EXTERNAL] RE: In re: Porsche 1782 - 4pm Conference

      Suhana-

      We suggest adjourning our meet and confer call until Monday. We can be available at
      almost any time that day. Please let us know a time that would work for you.

      We had hoped to send you a markup of the protective order by now and still expect to
      be able to do so today. We have tried to address all of the open issues and believe we
      are doing so in a way that will be acceptable to you.

      We therefore think a call on Monday will make more progress than if we proceed as
      scheduled this afternoon.

      Thanks,
      Joshua



                         JOSHUA K. BROMBERG
                         Kleinberg, Kaplan, Wolff & Cohen, P.C.
        KLEINBERG        551 Fifth Avenue, New York, NY 10176
                         D: (212) 880-9895 | F: (212) 986-8866
           KAPLAN        jbromberg@kkwc.com
                         www.kkwc.com   [kkwc.com]



      From: Han, Suhana S. [mailto:HanS@sullcrom.com]
      Sent: Tuesday, August 06, 2019 6:12 PM
      To: Joshua K. Bromberg
      Cc: Marc Rosen; Arumugam, Myla G.; Miles, Christopher R.; Graham, Christopher A.;
      David Parker
      Subject: RE: In re: Porsche 1782 - 3pm Conference

      Okay, Friday at 4pm works for us. Thanks.

      From: Joshua K. Bromberg <JBromberg@kkwc.com>
      Sent: Tuesday, August 06, 2019 4:32 PM
                                                    3
Case 1:19-mc-00166-RA-SDA Document 73-2 Filed 09/09/20 Page 5 of 6
 To: Han, Suhana S. <HanS@sullcrom.com>
 Cc: Marc Rosen <mrosen@kkwc.com>; Arumugam, Myla G.
 <arumugamm@sullcrom.com>; Miles, Christopher R. <MilesC@sullcrom.com>; Graham,
 Christopher A. <grahamch@sullcrom.com>; David Parker <dparker@kkwc.com>
 Subject: [EXTERNAL] RE: In re: Porsche 1782 - 3pm Conference

 Suhana,

 Thursday does not work for us, but we can do Friday afternoon at 4pm.

                    JOSHUA K. BROMBERG
                    Kleinberg, Kaplan, Wolff & Cohen, P.C.
   KLEINBERG        551 Fifth Avenue, New York, NY 10176
                    D: (212) 880-9895 | F: (212) 986-8866
      KAPLAN        jbromberg@kkwc.com
                    www.kkwc.com   [kkwc.com]



 From: Han, Suhana S. [mailto:HanS@sullcrom.com]
 Sent: Tuesday, August 06, 2019 4:11 PM
 To: Joshua K. Bromberg
 Cc: Marc Rosen; Arumugam, Myla G.; Miles, Christopher R.; Graham, Christopher A.;
 David Parker
 Subject: RE: In re: Porsche 1782 - 3pm Conference

 Are you available for meet and confer this Thursday at 4pm or thereafter? Per Judge
 Stewart’s order of today, we’d like to negotiate scope of discovery, including definition
 of Relevant Securities, which we attached as Exhibit D to our letter motion. We’d also
 like to discuss Elliott’s proposed custodians.

 Thanks, Suhana

 From: Joshua K. Bromberg <JBromberg@kkwc.com>
 Sent: Tuesday, August 06, 2019 1:50 PM
 To: Han, Suhana S. <HanS@sullcrom.com>
 Cc: Marc Rosen <mrosen@kkwc.com>; Arumugam, Myla G.
 <arumugamm@sullcrom.com>; Miles, Christopher R. <MilesC@sullcrom.com>; Graham,
 Christopher A. <grahamch@sullcrom.com>; David Parker <dparker@kkwc.com>
 Subject: [EXTERNAL] RE: In re: Porsche 1782 - 3pm Conference

 Suhana,

 As before, we’ll plan to call you three minutes before the conference today. At what
 number can we reach your team?

                    JOSHUA K. BROMBERG
                    Kleinberg, Kaplan, Wolff & Cohen, P.C.
   KLEINBERG        551 Fifth Avenue, New York, NY 10176
                    D: (212) 880-9895 | F: (212) 986-8866
      KAPLAN        jbromberg@kkwc.com
                    www.kkwc.com   [kkwc.com]



 **This is an external message from: jbromberg@kkwc.com **
                                               4
Case 1:19-mc-00166-RA-SDA Document 73-2 Filed 09/09/20 Page 6 of 6



 This e-mail is sent by a law firm and contains information that may be privileged
 and confidential. If you are not the intended recipient, please delete the e-mail and
 notify us immediately.




                                           5
